
	
		II
		111th CONGRESS
		1st Session
		S. 2930
		IN THE SENATE OF THE UNITED STATES
		
			December 23, 2009
			Mr. Specter (for
			 himself, Mr. Schumer, and
			 Mr. Graham) introduced the following
			 bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To deter terrorism, provide justice for victims, and for
		  other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Justice Against Sponsors of
			 Terrorism Act.
		2.Findings and
			 purpose
			(a)FindingsCongress
			 finds the following:
				(1)International
			 terrorism is a serious and deadly problem that threatens the vital interests of
			 the United States.
				(2)The Constitution
			 confers upon Congress the power to punish crimes against the law of nations and
			 to carry out the treaty obligations of the United States, and therefore
			 Congress may by law impose penalties relating to the provision of material
			 support to foreign organizations engaged in terrorist activity, and allow for
			 victims of international terrorism to recover damages from those who have
			 harmed them.
				(3)International
			 terrorism affects the interstate and foreign commerce of the United States by
			 harming international trade and market stability, and limiting international
			 travel by United States citizens as well as foreign visitors to the United
			 States.
				(4)Some foreign
			 terrorist organizations, acting through affiliated groups or individuals, raise
			 significant funds outside the United States for conduct directed and targeted
			 at the United States.
				(5)Foreign
			 organizations that engage in terrorist activity are so tainted by their
			 criminal conduct that any contribution to such an organization facilitates that
			 conduct.
				(6)The imposition of
			 civil liability at every point along the causal chain of terrorism is necessary
			 to deter the flow of terrorism’s lifeblood, money. As recognized by Judge
			 Richard Posner in Boim v. Holy Land Foundation for Relief and Development, Nos.
			 05–1815, 05–1816, 05–1821, 05–1822, _ F.3d _ (7th Cir. 2008) (en banc),
			 Damages are a less effective remedy against terrorists and their
			 organizations than against their financial angels … suits against financiers of
			 terrorism can cut the terrorists’ lifeline. Moreover, the statute of
			 limitations for such claims must be extensive for such claims, for as the
			 Seventh Circuit notes, Seed money for terrorism can sprout acts of
			 violence long after the investment.
				(7)The reasoning and
			 decision of the United States Court of Appeals for the Second Circuit in In Re:
			 Terrorists Attacks on September 11, 2001, 538 F.3d 71 (2d Cir. 2008) undermine
			 important counter-terrorism policies of the United States, by affording undue
			 protection from civil liability to persons, entities and states that provide
			 material support or resources to foreign terrorist organizations, and by
			 depriving victims of international terrorism of meaningful access to court to
			 seek redress for their injuries.
				(8)Persons, entities
			 or states that knowingly or recklessly contribute material support or
			 resources, directly or indirectly, to persons or organizations that pose a
			 significant risk of committing acts of terrorism that threaten the security of
			 United States nationals or the national security, foreign policy, or economy of
			 the United States, necessarily direct their conduct at the United States, and
			 should reasonably anticipate being haled into court in the United States to
			 answer for such activities.
				(9)The United States
			 has a vital interest in providing persons and entities injured as a result of
			 terrorist attacks committed within the United States with full access to court
			 to pursue civil claims against persons, entities, or states that have knowingly
			 or recklessly provided material support or resources, directly or indirectly,
			 to the persons or organizations responsible for their injuries.
				(b)PurposeThe
			 purpose of this Act is to provide civil litigants with the fullest possible
			 basis, consistent with the Constitution, to seek relief against persons,
			 entities and foreign states, wherever acting and wherever they may be found,
			 which have provided material support or resources, directly or indirectly, to
			 foreign organizations that engage in terrorist activities.
			3.Foreign
			 sovereign immunity
			(a)ExceptionsSection
			 1605(a)(5) of title 28, United States Code, is amended—
				(1)in the matter
			 before subparagraph (A), by—
					(A)inserting
			 in tort after in which money damages are
			 sought;
					(B)inserting
			 regardless of where the underlying tortious act or omission is
			 committed, and to include without limitation any tort claim in relation to an
			 act of extrajudicial killing, aircraft sabotage, hostage taking, terrorism, or
			 the provision of material support or resources (as defined in section 2339A of
			 title 18) for such an act, or any claim for contribution or indemnity in
			 relation to a claim arising from such an act, after United
			 States; and
					(C)striking
			 and caused by the tortious act or omission of that foreign state or of
			 any official or employee of that foreign state while acting within the scope of
			 his office or employment; and
					(2)in subparagraph
			 (A), by inserting , subject to the limitations of international and
			 other governing law and fundamental precepts of humanity, after
			 function.
				(b)Effective
			 dateThe amendments made by subsection (a) shall apply
			 retroactively to—
				(1)all proceedings
			 pending in any court at the date of enactment of this Act as provided in
			 subsection (c) and commenced after the date of enactment of this Act;
			 and
				(2)dismissed actions
			 as provided in subsection (d).
				(c)Pending
			 actionsWith respect to any action that—
				(1)was brought under
			 section 1605(a)(5) of title 28, United States Code, before the date of the
			 enactment of this Act;
				(2)relied upon said
			 provision as establishing subject matter jurisdiction; and
				(3)as of such date
			 of enactment, is before the courts in any form, including on appeal or motion
			 under rule 60(b) of the Federal Rules of Civil Procedure;
				that action
			 shall, on motion made by plaintiffs to the court where the action is then
			 pending, be given effect as if the action had originally been filed under
			 section 1605(a)(5) of title 28, United States Code, as amended by this
			 Act.(d)Dismissed
			 actionsWith respect to any action that—
				(1)was brought under
			 section 1605(a)(5) of title 28, United States Code, before the date of the
			 enactment of this Act;
				(2)relied upon said
			 provision as establishing subject matter jurisdiction; and
				(3)has been finally
			 dismissed on the grounds that said provision did not provide a basis for
			 subject matter jurisdiction in relation to claims arising from an act of
			 terrorism;
				that action
			 shall, on motion made by plaintiffs to the United States district court where
			 the action was originally filed, be reinstated.4.Jurisdiction
			 over foreign States for actions of foreign officials
			(a)In
			 generalSection 1604 of title 28, United States Code, is amended
			 by inserting at the end the following:
				
					Except as
				provided under section 1605A, any claim based on an act or omission of an
				official or employee of a foreign state or of an official or employee of an
				organ of a foreign state, while acting within the scope of his office or
				employment, shall be asserted against the foreign state or organ of the foreign
				state.
					.
			(b)Effective
			 dateThe amendment made by this section shall apply to all
			 proceedings commenced after the date of enactment of this Act.
			5.Aiding and
			 abetting liability under the Anti-Terrorism Act of 1991
			(a)In
			 generalSection 2333 of title
			 18, United States Code, is amended by adding at the end the following:
				
					(d)LiabilityIn
				a suit arising under subsection (a) of this section, liability may be asserted
				as to the person or persons who committed such act of international terrorism
				or any person or entity that aided, abetted, provided material support or
				resources (as defined in Section 2339A(b)(1) of this title) to, or conspired
				with the person or persons who committed such an act of international
				terrorism.
					(e)Non-Applicability
				of doctrine of claim preclusionAny action that seeks recovery
				under this chapter, as amended, for conduct that was the basis of a previous
				suit dismissed for lack of subject matter jurisdiction under the Foreign
				Sovereign Immunities Act (28 U.S.C. 1330, 1602 et seq.), shall not, to that
				extent, be subject to dismissal under the doctrine of claim
				preclusion.
					.
			(b)Effective
			 dateThis amendment shall apply retroactively to all proceedings
			 pending in any form on the date of enactment of this Act and to all proceedings
			 commenced after the date of enactment of this Act.
			6.Jurisdiction
			 under the Anti-Terrorism Act of 1991
			(a)In
			 generalSection 2334 of title 18, United States Code, is amended
			 by inserting at the end the following:
				
					(e)JurisdictionThe
				district courts shall have personal jurisdiction, to the maximum extent
				permissible under the Fifth Amendment of the United States Constitution, over
				any person who aids and abets an act of international terrorism or who provides
				material support or resources as set forth in sections 2339A, 2339B, or 2339C
				of this title, for acts of international terrorism in which any national of the
				United States suffers injury in his or her person, property or business by
				reason of such an act in violation of section 2333 of this
				title.
					.
			(b)Effective
			 dateThe amendment made by this section shall apply retroactively
			 to all proceedings pending in any form at on date of enactment of this Act and
			 to all proceedings commenced after the date of enactment of this Act.
			7.Liability for
			 Government officials under the Anti-Terrorism Act of 1991
			(a)In
			 generalSection 2337 of title 18, United States Code, is amended
			 to read as follows:
				
					2337.Suits against
				Government officialsNo action
				shall be maintained under section 2333 of this title against the United States,
				an agency of the United States, or an officer or employee of the United States
				or any agency thereof acting within his or her official capacity or under color
				of legal
				authority.
					.
			(b)Effective
			 dateThe amendment made by this section shall apply retroactively
			 to all proceedings pending in any form on the date of enactment of this Act and
			 to all proceedings commenced after the date of enactment of this Act.
			8.Statute of
			 limitations under the Anti-Terrorism Act of 1991
			(a)In
			 generalSection 2335 of title 18, United States Code, is
			 amended—
				(1)in subsection
			 (a), by striking four years and inserting 10
			 years; and
				(2)in subsection
			 (b), by striking four years and inserting 10
			 years.
				(b)Effective
			 dateThe amendment made by this section shall apply retroactively
			 to all proceedings pending in any form on the date of enactment of this Act and
			 to all proceedings commenced after the date of enactment of this Act.
			(c)Effect on
			 dismissed causes of actionAny private civil action arising from
			 a violation of the Anti-Terrorism Act of 1991—
				(1)that was
			 dismissed as time barred prior to the date of enactment of this Act; and
				(2)which would have
			 been timely filed pursuant to section 2335 of title 18, United States Code, as
			 amended by this section, may be refiled not later than 90 days after the date
			 of enactment of this Act.
				9.SeverabilityIf any provision of this Act or the
			 amendments made by this Act or the application thereof to any person or
			 circumstance is held invalid, the remainder of this Act, the amendments made by
			 this Act, or the application thereof to other persons not similarly situated or
			 to other circumstances shall not be affected by such invalidation.
		
